ORDER
PER CURIAM.
Travelers Property Casualty Company of America (“Travelers”) appeals from the *287judgment of the Circuit Court of St. Louis County following a jury verdict rejecting its claim for equitable indemnification against Mercy Hospitals East Communities (“Mercy Hospital”). Travelers argues the trial court erred and abused its discretion in denying its motion for a new trial.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).